
	

114 SRES 153 ATS: Recognizing the importance of the United States-Japan relationship to safeguarding global security, prosperity, and human rights.
U.S. Senate
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 153
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2015
			Mr. Corker (for himself, Mr. Cardin, Mr. Gardner, Mr. Rubio, Mrs. Shaheen, Ms. Hirono, Mr. Schatz, Mr. Menendez, and Mr. Perdue) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the importance of the United States-Japan relationship to safeguarding global security,
			 prosperity, and human rights.
	
	
 Whereas the United States-Japan alliance is a cornerstone of global peace and stability and underscores the past, present, and future United States commitment to the stability and prosperity of Japan and the Asia-Pacific region;
 Whereas the United States and Japan established diplomatic relations on March 31, 1854, with the signing of the Treaty of Peace and Amity;
 Whereas 2015 marks the 70th anniversary of the end of World War II, a conflict where the United States and Japan were enemies, and the strength of the alliance is a testament to the ability of great nations to overcome the past and to work together to create a more secure and prosperous future;
 Whereas January 19, 2015, marked the 55th anniversary of the signing of the Treaty of Mutual Cooperation and Security between the United States and Japan;
 Whereas the United States and Japan are both free societies committed to the principles of inclusive democracy, respect for human potential and individual character, and the belief that the peaceful spread of these principles will result in a safer and brighter future for all of mankind;
 Whereas the Governments and people of the United States and Japan can help realize this future through further strengthening their economic, political, social, cultural, and security relationship;
 Whereas the United States and Japan are indispensable partners in tackling global challenges, and have pledged significant support for efforts to counter violent extremism, including the threat of ISIL; combat the proliferation of weapons of mass destruction; prevent piracy; improve global health; promote human rights; contribute to economic development around the world; and assist the victims of conflict and disaster worldwide;
 Whereas the Governments and people of the United States and Japan share a commitment to free and open markets, high standards for the free flow of commerce and trade, and the establishment of an inclusive architecture for regional and global trade and development;
 Whereas Prime Minister Shinzo Abe has also reiterated that his cabinet will uphold the stance on the recognition of history of previous prime ministers, including the Murayama statement;
 Whereas the United States-Japan security alliance has evolved considerably over many decades and will continue to transform as a partnership, sharing greater responsibilities, dedicated to ensuring a secure and prosperous region and world;
 Whereas the Government of Japan has reinterpreted its constitution to allow for the collective self-defense of its allies, including the United States, an action that strengthens the alliance’s ability to defend Japan and to continue to safeguard regional security;
 Whereas the United States-Japan alliance is essential for ensuring maritime security and freedom of navigation, commerce, and overflight in the waters of the East China Sea;
 Whereas Japan stands as a strong partner of the United States in efforts to uphold respect for the rule of law and to oppose the use of coercion, intimidation, or force to change the regional or global status quo, including in the East and South China Seas, which are among the busiest waterways in the world;
 Whereas the United States and Japan are committed to working together towards a world where the Democratic People’s Republic of Korea (DPRK) does not threaten global peace and security with its weapons of mass destruction and illicit activities, and where the DPRK respects human rights and people can live in freedom;
 Whereas the United States and Japan have a long history of successful technical cooperation and joint scientific research and development;
 Whereas, on May 7, 1843, the first Japanese immigrants arrived in the United States, and Japanese-Americans have made significant contributions to the advancement, including our former colleague, the late Senator Daniel Inouye, of the United States;
 Whereas people-to-people ties between the United States and Japan are long-standing and deep, as exemplified by the gift of the beautiful cherry trees which dot our nation’s capital from the People of Japan to the People of the United States in 1912, signifying an unbreakable bond between the two nations; and
 Whereas, on April 29, 2015, Prime Minister Abe will address a Joint Meeting of Congress at the invitation of the Speaker of the House: Now, therefore, be it
		
	
 1.Sense of the SenateThe Senate— (1)reaffirms the importance of the United States-Japan alliance for maintaining peace and stability in the Asia-Pacific region and beyond, including through United States extended deterrence, the revision of the Guidelines for United States-Japan Defense Cooperation, and Japan’s policy of Proactive Contribution to Peace based on the principles of international cooperation;
 (2)supports ongoing efforts to further strengthen the United States-Japan alliance to confront emerging challenges, including cyber and space;
 (3)supports strong cooperation between the United States and Japan in safeguarding maritime security and ensuring freedom of navigation, commerce, and overflight in the East and South China Seas;
 (4)recognizes that although the United States Government does not take a position on the ultimate sovereignty of the Senkaku Islands, the United States acknowledges that they are under the administration of Japan and opposes any unilateral actions that would seek to undermine such administration;
 (5)reaffirms that the unilateral actions of a third party will not affect the United States acknowledgment of the administration of Japan over the Senkaku Islands and that the United States remains committed under the Treaty of Mutual Cooperation and Security to respond to any armed attack in the territories under the administration of Japan;
 (6)recognizes the support of the Government of Japan in addressing global challenges that threaten the security of people everywhere;
 (7)supports the expansion of academic and cultural exchanges between the United States and Japan, especially efforts to encourage Japanese students to study at universities in the United States, and vice versa, to deepen people-to-people ties;
 (8)encourages the expansion of scientific research and development and technical cooperation with Japan, to address global challenges;
 (9)promotes deepening the economic and trade ties between the United States and Japan, including the empowerment of women, which is vital for the prosperity of both our nations, the Asia Pacific region, and the world; and
 (10)calls for continued cooperation between the Governments of the United States and Japan in the promotion of human rights.
 2.Rule of constructionNothing in this resolution shall be construed as a declaration of war or authorization to use force.
